Dear Ms. Lamb:
You recently requested this office to determine whether employees of the Registrar of Voters Office of East Baton Rouge Parish may also be members of the Baton Rouge League of Women Voters. In Attorney General Opinion 03-0152 we responded in the negative to that inquiry; we now revise that opinion in the following respect.
Opinion 03-0152 was based upon the assumption that the League of Women Voters of Baton Rouge engages in "political activity" as defined by constitutional authority. See LSA-Const. Article X, § 9(C) (1974). We were incorrect in making this assumption. If in fact the League of Women Voters of Baton Rouge is not an organization that engages in political activity as defined in LSA-Const. Article X, § 9(C) (1974) and R.S.18:62, then the registrar of voters and his employees may join this organization.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  May 7, 2003
  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL